SCHWARTZ, Chief Judge.
The controlling facts and legal issues in this case are identical to those in Serna v. Arde Apparel, Inc., 657 So.2d 966 (Fla. 3d DCA 1995), which was released on the same day that the trial judge quite understandably ruled to the contrary of its holding. On the authority of that decision, the summary judgment rendered for the appellee Zamarano on the dishonored checks he executed is reversed and the cause remanded with directions to enter judgment against him in favor of the appellant payee.